--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

OF

WORLD, WIND AND WATER ENERGY LLC

THE LIMITED LIABILITY COMPANY INTERESTS EVIDENCED BY THIS AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), AND MAY BE OFFERED OR
SOLD BY A PURCHASER OF THE LIMITED LIABILITY COMPANY INTERESTS ONLY (1) UPON
REGISTRATION OF THE LIMITED LIABILITY COMPANY INTERESTS UNDER THE ACT AND THE
STATE ACTS OR PURSUANT TO AN EXCEPTION THEREFROM, AND (2) AFTER COMPLIANCE WITH
ALL RESTRICTIONS ON TRANSFER OF LIMITED LIABILITY COMPANY INTEREST IMPOSED BY
THIS AGREEMENT, INCLUDING (WITHOUT LIMITATION) THE PROVISIONS OF SECTION 9.

1

--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

OF

WORLD, WIND AND WATER ENERGY LLC

                               THIS LIMITED LIABILITY COMPANY AGREEMENT (the
“Agreement”) is effectuated as of January 14, 2005, pursuant to Section 18-209
of the Delaware Limited Liability Company Act (the “Delaware LLC Act”). Encore
Clean Energy, Inc., a Delaware corporation (“Encore”), Robert D. Hunt (“Hunt”)
and The Abell Foundation, Inc., a Maryland corporation (“Abell”), and any other
persons or entities, who shall in the future execute and deliver this Agreement
pursuant to the provisions hereof shall hereinafter collectively be referred to
as the “Members.”

                               WHEREAS, a Certificate of Formation (the
“Certificate”), dated as of December 16, 2004 has been filed by Mark Paul Lehman
as an authorized person to form a limited liability company under the name
“World, Wind and Water Energy LLC” (the “LLC”) pursuant to the provisions of the
Delaware LLC Act;

                               WHEREAS, Abell shall contribute cash to the LLC
in accordance with this Agreement;

                               WHEREAS, Encore and Hunt shall contribute certain
intellectual property (the “IP Contribution”) relating to air and water turbine
technology to the LLC (the “LLC Technology”) pursuant to that certain Technology
Contribution Agreement among the LLC, Encore and Hunt dated as of the date
hereof; and

                               WHEREAS, by executing this Agreement, each of the
Members hereby (i) ratifies the formation of the LLC and the filing of the
Certificate, (ii) confirms and agrees to the Members’ status as members of the
LLC, and (iii) continues the existence of the LLC for the purposes hereinafter
set forth, subject to the terms and conditions hereof.

                               NOW, THEREFORE, in consideration of the
foregoing, and of the covenants and agreements hereinafter set forth, it is
hereby agreed as follows:

1.           CERTAIN DEFINITIONS

                               Unless the context otherwise specifies or
requires, capitalized terms used herein shall have the respective meanings
assigned thereto in Addendum I, attached hereto, and incorporated herein by
reference, for all purposes of this Agreement (such definitions to be equally
applicable to both the singular and the plural forms of the terms defined).
Unless otherwise specified, all references herein to Articles or Sections are to
the Articles or Sections of this Agreement.

2

--------------------------------------------------------------------------------

2.           FORMATION; NAME; PLACE OF BUSINESS

              2.1           Formation of LLC; Certificate of Formation

                               The Members of the LLC hereby:

                               2.1.1. approve and ratify the filing of the
Certificate with the Secretary of State of the State of Delaware on December 17,
2004 under the provisions of the Delaware LLC Act;

                               2.1.2. confirm and agree to their status as
Members of the LLC;

                               2.1.3. execute this Agreement for the purpose of
continuing the existence of the LLC and establishing the rights, duties, and
relationship of the Members;

                               2.1.4. (i) agree that if the laws of any
jurisdiction in which the LLC transacts business so require, the Board of
Managers or the appropriate officers or other authorized representatives of the
LLC shall file, or shall cause to be filed, with the appropriate office in that
jurisdiction, any documents necessary for the LLC to qualify to transact
business under such laws; and (ii) agree and obligate themselves to execute,
acknowledge, and cause to be filed for record, in the place or places and manner
prescribed by law, any amendments to the Certificate as may be required, either
by the Delaware LLC Act, by the laws of any jurisdiction in which the LLC
transacts business, or by this Agreement, to reflect changes in the information
contained therein or otherwise to comply with the requirements of law for the
continuation, preservation, and operation of the LLC as a limited liability
company under the Delaware LLC Act; and

                               2.1.5. each represent and warrant that such
Member is duly authorized to execute, deliver, and perform its obligations under
this Agreement and that the Person, if any, executing this Agreement on behalf
of such Member is duly authorized to do so and that this Agreement is binding on
and enforceable against such Member in accordance with its terms.

              2.2            Name of LLC

                               The name under which the LLC shall conduct its
business is “World, Wind and Water Energy LLC”. The business of the LLC may be
conducted under any other name permitted by the Delaware LLC Act that is deemed
necessary or desirable by the Board of Managers, in their sole and absolute
discretion. The Board of Managers or the appropriate officers or other
authorized representatives of the LLC promptly shall execute, file, and record,
or cause to be executed, filed and

3

--------------------------------------------------------------------------------

recorded, any assumed or fictitious name certificates required by the laws of
the State of Delaware or any state in which the LLC conducts business.

              2.3           Place of Business

                               Except as otherwise set forth in Section 5.1.4
hereof, the principal place of business and any production, manufacturing or
assembly facilities shall be located in the City of Baltimore, Maryland. The
Board of Managers may hereafter change the principal place of business of the
LLC to such other place or places within the United States as the Board of
Managers may from time to time determine, only in accordance with Section 7.1.6,
provided that if necessary, the Board of Managers shall amend, or shall cause to
be amended, the Certificate in accordance with the applicable requirements of
the Delaware LLC Act.

              2.4            Registered Office and Registered Agent

                               The street address of the initial registered
office of the LLC shall be c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, in the city of Wilmington, County of New Castle,
Delaware, and the LLC’s registered agent at such address shall be The
Corporation Trust Company. The registered office and the registered agent of the
LLC may be changed by the Board of Managers from time to time in accordance with
the then applicable provisions of the Delaware LLC Act and any other applicable
laws.

3.           PURPOSES AND POWERS OF LLC

               3.1            Purposes

                               The purposes of the LLC shall be to engage in any
lawful business permitted by the Delaware LLC Act or laws of any jurisdiction in
which the LLC may do business and to enter into any lawful transaction and
engage in any lawful activities in furtherance of the foregoing purposes and as
may be necessary, incidental, or convenient to carry out the business of the LLC
as contemplated by this Agreement.

              3.2            Powers

                               Subject to all of the provisions of this
Agreement, the LLC shall have the power to do any and all acts and things
necessary, appropriate, advisable, or convenient for the furtherance and
accomplishment of the purposes of the LLC, including, without limitation, to
engage in any kind of activity and to enter into and perform obligations of any
kind necessary to or in connection with, or incidental to, the accomplishment of
the purposes of the LLC, so long as said activities and

4

--------------------------------------------------------------------------------

obligations may be lawfully engaged in or performed by a limited liability
company under the Delaware LLC Act.

4.           TERM OF LLC

                               The existence of the LLC commenced on the date
upon which the Certificate was duly filed with the Secretary of State of the
State of Delaware and shall continue until dissolved and liquidated in
accordance with the provisions of Section 10.

5.           CAPITAL

              5.1            Initial Capital Contributions and Percentage
Interests of Members

                               5.1.1. Initial Capital Contributions

                               Concurrently with the execution of this
Agreement, each Member shall be deemed to have made the initial Capital
Contribution as set forth opposite such Member’s name in Exhibit A attached
hereto. Except as otherwise provided in the Delaware LLC Act and this Agreement,
the Members shall not be required to make any Capital Contributions or loans to
the LLC other than set forth in this Section 5.1. Exhibit A shall be amended
from time to time by the officers of the LLC as necessary to reflect any
additional Capital Contributions made in accordance with this Section 5.1.

                               5.1.2. Percentage Interests

                               Each Member shall own an LLC Interest
representing the Percentage Interest in the LLC as set forth opposite such
Member’s Name in Exhibit A.

                               5.1.3 Abell Contribution

                               Notwithstanding anything to the contrary
contained herein, Abell shall contribute its initial Capital Contribution of
$100,000 to the LCC (the “Abell Initial Capital Contribution”) whereby the Abell
Initial Capital Contribution shall be delivered in one installment of $50,000
(the “First Installment”) and one (the “Full Second Installment”) or more (each
a “Partial Second Installment”) additional installments to total $50,000 in the
aggregate, such Full Second Installment or any Partial Second Installment to be
provided in Abell’s sole discretion.

5

--------------------------------------------------------------------------------

                               5.1.4 Reduction in Abell Contribution and
Percentage Interest; Restriction Waiver and Return of LLC Technology

                                         (i)          In the event that Abell
elects not to provide any Partial Second Installment or the Full Second
Installment pursuant to Section 5.1.3 within thirty (30) days (the “Notice
Period”) of the written request by Encore and Hunt (such notice to be provided
upon the LLC’s use of substantially all of the funds from the First
Installment), the Members hereby agree that Abell’s Capital Contribution and
Percentage Interest in the LLC shall be reduced pro rata and the officers of the
LLC shall reflect such reduction on Exhibit A hereto.

                                         (ii)          In the event that Abell
chooses not to provide a Full Second Installment pursuant to Section 5.1.3 or
has not otherwise purchased such New LLC Interests pursuant to Section 9.5
hereof within the Notice Period (such Notice Period to be extended, if
necessary, to provide Abell with the ten days to determine whether to purchase
any New LLC Interest pursuant to Section 9.5) such that Abell holds ten percent
(10%) or more of the LLC Interests, the Members hereby agree that the
requirement as set forth in Section 2.3 to locate the principal place of
business and any production, manufacturing or assembly facilities in the City of
Baltimore, Maryland shall be waived.

                                         (iii)          In the event that Abell
elects not to provide any Partial Second Installment, the Full Second
Installment or has not otherwise purchased any New LLC Interest pursuant to
Section 9.5 hereof within the Notice Period (such Notice Period to be extended,
if necessary, to provide Abell with the ten days to determine whether to
purchase any New LLC Interest pursuant to Section 9.5), (x) the Members agree to
cause the LLC to execute an agreement to assign the LLC Technology, (y) the LLC
shall have no further interest in the LLC Technology and (z) the LLC shall be
deemed to have authorized and appointed Hunt and Encore and to have granted to
Hunt and Encore full power of attorney to execute, jointly and severally, in the
name of and on behalf of the LLC where necessary, all documents as are
reasonably necessary to perfect, affirm, record and maintain title of the LLC
Technology in Hunt and to establish Encore’s license rights under that certain
Exclusive License Agreement by and between Encore and Hunt dated as of May 20,
2003. Upon the occurrence of the events set forth in this clause, the Members
shall further cause the LLC to execute and deliver to Hunt and/or Encore such
additional documents and take such other action as may be reasonably necessary
to continue, secure, defend, register, confirm, evidence and otherwise give full
effect to and to perfect the rights of Hunt and/or Encore in the LLC Technology.

6

--------------------------------------------------------------------------------

              5.2            Capital Accounts

                               A separate Capital Account shall be established
and maintained for each Member in all events in accordance with the Tax
Allocations Addendum attached hereto as Addendum II and by this reference
incorporated herein.

              5.3            Negative Capital Accounts

                               Except to the extent the Members are required or
elect to make contributions to the capital of the LLC under Section 5.1, no
Member shall be required to pay to the LLC or to any other Member any deficit or
negative balance which may exist from time to time in such Member's Capital
Account.

              5.4            No Interest on Capital Contributions or Capital
Accounts

                               No Member shall be entitled to receive any
interest on its Capital Contributions or its outstanding Capital Account
balance.

              5.5            Advances to LLC

                               Members may advance funds to the LLC in excess of
the amounts deemed hereunder to be contributed by them to the capital of the LLC
only with the consent of the Board of Managers. Any such approved advances by a
Member shall not result in any increase in the amount of such Member’s Capital
Account or entitle it to any increase in the Percentage Interest represented by
such Member’s LLC Interest. The amounts of such advances shall be a debt of the
LLC to such Member and shall be payable or collectible only out of the LLC
Assets in accordance with the terms and conditions agreed upon by the Board of
Managers.

              5.6            Liability of Members and Board of Managers

                               Except as otherwise provided in the Delaware LLC
Act, the debts, obligations and liabilities of the LLC, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the LLC, and none of the Members or the Managers shall be
obligated personally for any such debt, obligation or liability of the LLC
solely by reason of being a Member or a Manager. The failure of the LLC to
observe any formalities or requirements relating to the exercise of its powers
or management of its business or affairs under the Delaware LLC Act or this
Agreement shall not be grounds for imposing personal liability on any Member or
Manager for liabilities of the LLC.

7

--------------------------------------------------------------------------------

              5.7            Return of Capital

                               Except upon the dissolution of the LLC or as may
be specifically provided in this Agreement, no Member shall have the right to
demand or to receive the return of all or any part of its Capital Account or its
Capital Contributions to the LLC.

              5.8            Issuance of Additional LLC Interests

                               In accordance with this Agreement, the Board of
Managers shall cause the LLC from time to time to issue to Members or other
Persons (who, upon such issuance and the execution by such Persons of such
documents as the Board of Manager deems necessary or appropriate to evidence
such Persons’ agreement to be admitted as a Member and to be bound by the terms
and conditions of the Certificate and this Agreement, shall automatically become
Members) (i) additional LLC Class A Interests pursuant to warrants for LLC Class
A Interests as set forth on Exhibit B and (ii) such other additional LLC
Interests for such consideration and in one or more classes, or one or more
series of any such classes, with such designations, preferences and relative,
participation, optional or other special rights, powers and LLC Interests, all
as shall be determined by the Board of Managers subject to the requirements of
Delaware law and to the requirements of this Agreement, including without
limitation, (x) the allocations of items of LLC income, gain, loss, deduction
and credit to each such class or series of LLC Interests; (y) the right of each
such class or series of LLC Interests to share in LLC distributions; and (z) the
rights of each such class or series of LLC Interests upon dissolution and
liquidation of the LLC. Such issuance of additional LLC Interests shall
automatically and without any further action by the Members cause the Member’s
Percentage Interests to be adjusted to reflect the additional LLC Interests
issued. The Exhibits shall be amended from time to time by the officers of the
LLC, as necessary, to reflect any issuance of additional LLC interests.

6.           ALLOCATION OF PROFITS AND LOSSES; DISTRIBUTIONS

              6.1            Allocation of Net Income or Net Loss

                               The Net Income or Net Loss, other items of
income, gains, losses, deductions and credits, and the taxable income, gains,
losses, deductions and credits of the LLC, if any, for each Fiscal Year (or
portion thereof) shall be allocated to the Members as provided in the Tax
Allocations Addendum.

              6.2            Allocation of Income and Loss With Respect to LLC
Interests Transferred

                               If any LLC Interest is transferred during any
Fiscal Year, the Net Income or Net Loss (and other items referred to in Section
6.3) attributable to such

8

--------------------------------------------------------------------------------

LLC Interest for such Fiscal Year shall be allocated between the transferor and
the transferee based on the number of days during such Fiscal Year for which
each party was the owner of the LLC Interest transferred.

              6.3            Distributions

                               6.3.1 Determination of Availability.

                               Cash available or property available to be
distributed in-kind by the LLC to the Members (“Distributions”) shall be
determined for each Fiscal Year by the Board of Managers and shall be
distributed to the Members in proportion to their Percentage Interests.

                               6.3.2 Distribution to Members.

                               Distributions shall be distributed at least
annually within one hundred twenty (120) days after the end of each Fiscal Year,
commencing with the Fiscal Year ending December 31, 2005. Distributions also may
be distributed, in the sole and absolute discretion of the Board of Managers,
after retention of appropriate reserves, at other times during any Fiscal Year
in anticipation of the year-end determination thereof, and such Distributions
shall be subject to year-end adjustment. The Members agree that, within thirty
(30) days after determination by the LLC that an overpayment was made to any
Member for any Fiscal Year pursuant to this Section 6.3, such Member shall repay
the overpayment unless the Board of Managers otherwise agrees to allow such
overpayment to be a credit against future Distributions, or make such other
adjustments as the Board of Managers determines to be appropriate to remedy such
overpayment.

7.           MEMBERS AND MANAGEMENT

              7.1            Members

                               7.1.1. Classes of LLC Interests.

                               For purposes of voting, the LLC Interests shall
be either “Class A Interests” or “Class B Interests” with such relative rights,
powers and duties as are set forth in or established in accordance with this
Agreement. The LLC Interests of each of Encore and Hunt (or any successor,
respectively) (each a “Class A Member”) shall be Class A Interests. The LLC
Interests of Abell (or its successor) (the “Class B Member”) shall be Class B
Interests.

                               7.1.2. Meetings

                               The Members shall meet at such place, on such
date and at such time as may be fixed by the Board of Managers for the purpose
of electing Board of

9

--------------------------------------------------------------------------------

Managers and for the transaction of such other lawful business as may come
before the meeting. Meetings of the Members may be called by a Chief Executive
Officer and shall be called by the Chief Executive Officer or Secretary upon the
request of the Board of Managers or any Member upon at least ten (10) nor more
than sixty (60) days’ notice to all Members in writing or by telephone,
facsimile or electronic mail. No business shall be acted upon at a meeting that
is not stated in the notice of the meeting unless all Members are present (in
person or by proxy) at the meeting and agree to take action on such business.
Members may vote in person or by proxy, and such proxy may be granted in
writing, by means of electronic transmission (as defined in the Delaware LLC
Act), or as otherwise permitted by applicable law. Meetings of Members may be
held by telephone or any other communications equipment by means of which all
participating Members can simultaneously hear each other during the meeting.

                               7.1.4. Quorum

                               No action may be taken at a meeting of Members
unless a quorum consisting of at least a majority of the Members is present in
person or by proxy.

                               7.1.5. Action by Written Consent

                               Any action which may be taken by the Members, or
by any class of Members, under this Agreement may be taken without a meeting if
consents in writing setting forth the action so taken are signed by Members who
own LLC Interests having voting power to cast not less than the minimum number
of votes necessary for such action to be taken by the Members, or such class of
Members. All Members who do not participate in taking the action by written
consent shall be given written notice thereof by the Secretary of the LLC
promptly after such action has been taken. A consent transmitted by electronic
transmission (as defined in the Delaware LLC Act) by a Member or by a person or
persons authorized to act for a Member shall be deemed to be written and signed
for purposes of this Section 7.1.5.

                               7.1.6. Voting Rights; Required Vote

                                         (i)          Each Member shall be
entitled to vote the Percentage Interest represented by such Member’s LLC
Interest with respect to any section required or permitted to be entitled to
vote the Percentage Interest represented by such Member’s LLC Interest as set
forth on Exhibit A with respect to any action required or permitted to be taken
by the Members under this Agreement except as otherwise set forth in below. Each
Member shall be entitled to notice of all meetings of Members in accordance with
this Agreement, and except as otherwise required by law or set forth in this
Agreement, each Member shall be entitled to vote on all matters submitted to the
Members for a vote.

10

--------------------------------------------------------------------------------

                                         (ii)          The Class A Members, by
majority vote, shall be entitled to vote the Percentage Interest represented by
each Class A Member for the election of one Manager (the “Class A Designated
Manager”). The Class B Members, by majority vote, shall be entitled to vote the
Percentage Interest represented by each Class B Member for the election of one
Manager (the “Class B Designated Manager”).

                                         (iii)          Except as otherwise
provided in Section 5.1.4 hereof, in addition to any other rights provided by
law, the consent of the Class B Member given in writing or by vote at a meeting
shall be required for the LLC to:

         (a)          enter into any agreement, transaction, commitment or
arrangements to incur any debt financing;

         (b)          authorize or effect a (x) Reorganization Event or (y)
Liquidation;

         (c)          amend or repeal any provision of the LLC’s certificate of
formation or this Agreement (except Exhibit A hereto which the officers of the
LLC may amend from time to time in accordance with this Agreement);

         (d)          authorize the issuance of any additional LLC Interests
(except pursuant to the warrant set forth on Exhibit B);

         (e)          authorize or effect the payment of Distributions on, or
the redemption or repurchase of, any LLC Interests;

         (f)          enter into any agreement, transaction, commitment or
arrangement with any Affiliate with a value in excess of $5,000, except for (x)
agreements, transactions, commitments and arrangements entered into with
Managers and Affiliates thereof that are approved by a majority of the
disinterested Managers, (y) agreements, transactions, commitments and
arrangements entered into on an arm’s-length basis on terms that are fair and
reasonable to the LLC, and (z) employment and compensation arrangements and
benefit programs for officers and Managers approved by the Board of Managers
(including, in the case of arrangements made with Managers, a majority of the
disinterested Managers);

         (g)          following the initial location of the chief executive
office of the LLC in the City of Baltimore, move such office out of the City of
Baltimore;

11

--------------------------------------------------------------------------------

         (h)          following the initial location of the production or
assembly facilities of the LLC in the City of Baltimore, Maryland, move such
facilities out of the City of Baltimore, unless adequate space and industrial
facilities are not available, or satisfactory labor agreements or transportation
conditions are not attainable, within such City on commercially reasonable
terms;

         (i)          take any other action materially and adversely affecting
the rights of the Class B Member;

         (j)          form any direct or indirect subsidiary of the LLC; or

         (k)          materially change the nature of the LLC’s Business or
enter into any new line of business.

         “Business” shall mean solely the research and development of the LLC
Technology, the production and testing of prototypes of the LLC Technology and
related activities thereto.

                               7.1.7. Waivers of Notice

                               Whenever the giving of any notice to Members is
required by statute or this Agreement, a waiver thereof, in writing and
delivered to the LLC signed by the Person or Persons entitled to said notice,
whether before or after the event as to which such notice is required, shall be
deemed equivalent to notice. Attendance of a Member at a meeting or execution of
a written consent to any action shall constitute a waiver of notice of such
meeting or action.

              7.2            Management of LLC by Board of Managers

                               7.2.1. Management by Board of Managers

                               The Members hereby unanimously agree that the
full responsibility for management of the business and affairs of the LLC shall
be delegated to a board of managers (the “Board of Managers”) pursuant to
Section 18-402 of the Delaware LLC Act, subject in all cases to the provisions
of Section 7.4.

                               7.2.2. Power and Authority of Board of Managers

                               Subject to the provisions of Section 7.4 and
except as otherwise expressly provided in this Agreement, the Board of Managers
(acting on behalf of the LLC) shall have the right, power, and authority to
manage, operate, and control the business and affairs of the LLC and to do or
cause to be done any and all acts, at

12

--------------------------------------------------------------------------------

the expense of the LLC, deemed by the Board of Managers to be necessary or
appropriate to effectuate the purposes of the LLC. Except as otherwise expressly
provided in this Agreement or as may be approved by the Board of Managers, no
Member shall have any authority, right or power, by virtue of being a Member, to
bind the LLC, or to manage or control, or to participate in the management or
control of, the business and affairs of the LLC in any manner whatsoever.
Without limiting the generality of the foregoing, the Board of Managers shall
have the right, power, and authority on behalf of the LLC:

                                         (i)          to develop, review, and
approve annual budgets, policies, operating guidelines, and other operational
items for the LLC;

                                         (ii)          to elect officers of the
LLC in accordance with Section 7.3;

                                         (iii)         to arrange for such
personnel as may be necessary or convenient to carry out the business and
affairs of the LLC;

                                          (iv)        to establish such
reasonable cash reserves to provide for anticipated expenses of the LLC as the
Board of Managers determines to be necessary for timely payment of such
expenses; and

                                         (v)          to direct the Chief
Executive Officer or any other duly appointed officer of the LLC to make,
execute, assign, acknowledge, and file on behalf of the LLC any and all
documents or instruments of any kind which the Board of Managers may deem
necessary or appropriate in carrying out the business and affairs of the LLC,
including, without limitation, powers of attorney, agreements of
indemnification, documents, or instruments of any kind or character, and
amendments thereto (and no person, firm or corporation dealing with the Board of
Managers shall be required to determine or inquire into the authority or power
of the Board of Managers to bind the LLC or to execute, acknowledge, or deliver
any and all documents in connection therewith).

                               Except as may be approved by the Board of
Managers, no Manager, acting individually, shall have any authority, right or
power, by virtue of being a Manager, to bind the LLC.

                               7.2.3. Composition; Election; Removal

                                         (i)          Number; Qualifications.
The Board of Managers shall initially be composed of three (3) members (each, a
“Manager”). Managers need not be Members.

                                         (ii)          Election. The Class A
Manager and Class B Manager shall be elected pursuant to Section 7.1.6. The
Class A Manager and Class B Manager shall elect an additional Manager (the
“Additional Manager”). Each Class

13

--------------------------------------------------------------------------------

A Manager and Class B Manager shall be elected at the annual meeting of Members
held for the purpose of electing Managers, to hold office until the next annual
meeting of Members and until their respective successors are duly elected and
qualified. The Additional Manager shall hold office until such time as the Class
A Manager and Class B Manager vote to remove such Additional Manager and until a
successor is duly elected and qualified.

                                         (iii)          Initial Board of
Managers. The initial Board of Managers shall consist of Dan Hunter (designated
hereafter as the Class A Manager) and Eileen O’Rourke (designated hereafter as
the Class B Manager); provided, that upon receipt by the LLC of any Partial
Second Installment or the Full Second Installment, the Class A Manager and Class
B Manager shall appoint the Additional Manager pursuant to Section 7.2.3(ii)
hereof.

                                         (iv)          Vacancies. In the event
of any vacancy in the office of a Manager as a result of the death, incapacity,
resignation or removal of a Manager, such vacancy shall be filled either (x) by
the affirmative vote of a majority of the Class of Members which elected the
Manager whose office is vacant at a meeting of the Members called for such
purpose or (y) by the Class A Manager and Class B Manager with respect to the
Additional Manager. The Manager elected to fill any vacancy shall hold office
until the next annual meeting of the Members for the election of Managers and
until such Manager’s successor is duly elected and qualified.

                                         (v)          Removal of Managers. Any
Manager may be removed, with or without cause, by (i) the affirmative vote of a
majority of the Class of Members which elected such Manager with respect to the
Class A Manager and the Class B Manager, respectively, and (ii) the Class A
Manager and Class B Manager with respect to the Additional Member. Any vacancy
caused by any such removal shall be filled as provided in Section 7.2.3(iv)
above.

                               7.2.4. Meetings

                               Regular meetings of the Board of Managers shall
be held at least once each Fiscal Year on such date and at such place and time
as may be fixed from time to time by the Board of Managers (unless such meeting
shall be waived by all of the Managers). Regular meetings of the Board of
Managers shall be held on not less than two (2) days notice to all Managers in
writing or by telephone or facsimile transmission. Special meetings of the Board
of Managers may be called by the Chief Executive Officer or Secretary, on
written request of two Managers or by the Class B Member. No business shall be
acted upon at a special meeting that is not stated in the notice of the meeting
unless all managers are present in person and consent to such additional
business. Managers may vote in person or by proxy, and such proxy may be granted
in writing, by electronic transmission (as defined in the Delaware LLC Act), or
as otherwise permitted by applicable law. Meetings of the

14

--------------------------------------------------------------------------------

Board of Managers may be held by conference telephone or other communications
equipment by means of which all participating Managers can simultaneously hear
each other during the meeting.

                               7.2.5. Quorum

                               No action may be taken at a meeting of the Board
of Managers unless a quorum consisting of at least a majority of the Managers
then in office are present in person or by proxy; provided, however, that the
Class B Manager is present in person or by means permitted under this Section 7
and the act of a majority of the Managers present at any meeting at which there
is a quorum (which majority shall include the Class B Manager) shall be the act
of the Board of Managers, except as may be otherwise specifically provided by
statute, the certificate of formation or this Agreement. If a quorum shall not
be present at any meeting of the Board of Managers, the Managers present thereat
may adjourn the meeting from time to time, without notice other than
announcement at the meeting, until a quorum is present.

                               7.2.6. Action by Written Consent

                               Any action which may be taken by the Board of
Managers under this Agreement may be taken without a meeting if consents in
writing setting forth the action so taken are signed by a majority of the
Managers then in office (which majority shall include the Class B Manager).

                               7.2.7. Voting Rights; Required Votes

                               Each Manager shall be entitled to cast one vote
with respect to any matter coming before the Board of Managers, except with
respect to a determination to seek indemnification pursuant to Section 7.6
hereof, in which event a Manager seeking indemnification hereunder shall have no
vote with respect to his indemnification. Any action required or permitted to be
taken by the Board of Managers must be approved by the affirmative vote of a
majority of the Managers then in office (which majority shall include the Class
B Manager), except that any determination to grant indemnification to a Manager
pursuant to Section 7.6 hereof shall require the affirmative vote of a minimum
of one (1) Manager (provided, that to the extent that such determination is not
concerning the Class B Manager, a majority shall include at least the Class B
Manager).

                               7.2.8. Compensation of Members of the Board of
Managers

                               Members of the Board of Managers, as such, shall
not receive any stated salary for their services, but the Board of Managers may
authorize the payment to Managers of a fixed sum and expenses of attendance, if
any, for each regular or special meeting of the Board of Managers attended;
provided that

15

--------------------------------------------------------------------------------

nothing herein contained shall be construed to preclude any Manager from serving
the LLC in any other capacity and receiving compensation therefor.

                               7.2.9. Resignations

                               Any Manager may resign at any time by giving
written notice to the Board of Managers or to the Chief Executive Officer,
President or the Secretary of the LLC. Any such resignation shall take effect at
the time specified therein, or, if no time is specified, upon receipt thereof;
and unless otherwise specified therein, acceptance of such resignation shall not
be necessary to make it effective.

              7.3            Officers

                               7.3.1. Number, Election and Term of Office

                               The officers of the LLC shall be a Chief
Executive Officer, Treasurer and a Secretary, and may at the discretion of the
Board of Managers include a President, one or more Vice Presidents, Assistant
Secretaries and other officers. The officers of the LLC subsequently shall be
elected annually by the Board of Managers at its first meeting held after the
annual meeting of the Members for the election of Managers and shall hold their
respective offices until their successors are duly elected and have qualified or
until their earlier death, resignation or removal. Except as otherwise provided
by law, any number of offices may be held by the same person.

                               7.3.2 Chief Executive Officer

                               The Chief Executive Officer of the LLC, subject
to the direction of the Board of Managers, shall have general and active
management of the business of the LLC, and shall see that all orders and
resolutions of the Board of Managers are carried into effect. The Chief
Executive Officer shall ensure that the books, reports, statements, certificates
and other records of the LLC are kept, made or filed in accordance with the laws
of the State of Delaware. The Chief Executive Officer shall cause to be called
regular and special meetings of the Members and of the Board of Managers in
accordance with this Agreement. The Chief Executive Officer may sign, execute
and deliver in the name of the LLC all deeds, mortgages, bonds, contracts or
other instruments authorized by the Board of Managers, except in cases where the
signing, execution or delivery thereof shall be expressly delegated by the Board
of Managers or by this Agreement to some other officer or agent of the LLC or
where any of them shall be required by law otherwise to be signed, executed or
delivered. The Chief Executive Officer shall appoint and remove, employ or
discharge, and fix the compensation of all servants, agents, employees and
clerks of the LLC other than the duly elected or appointed officers. In addition
to the powers and duties expressly conferred upon the Chief Executive Officer by
this Agreement, the Chief Executive Officer shall, except as otherwise
specifically provided by the

16

--------------------------------------------------------------------------------

laws of the State of Delaware, have such other powers and duties as shall from
time to time be assigned to the Chief Executive Officer by the Board of
Managers.

                               7.3.3. President

                               Subject to the direction of the Board of Managers
and Chief Executive Officer, the President (i) shall be the chief operating
officer of the LLC, (ii) shall have full responsibility and authority for
management of the day-today operations of the LLC, and (iii) may execute
agreements and contracts on behalf of the LLC.

                               7.3.4 Treasurer

                               The Treasurer shall have charge of the funds of
the LLC. The Treasurer shall keep full and accurate accounts of all receipts and
disbursements of the LLC in books belonging to the LLC and shall deposit all
monies and other valuable effects in the name and to the credit of the LLC in
such depositories as may be designated by the Board of Managers. The Treasurer
shall disburse the funds of the LLC as may be ordered by the Board of Managers,
and shall render to the Board of Managers, whenever they may require it, an
account of all the Treasurer’s transactions as Treasurer and an account of the
business and financial position of the LLC.

                               7.3.5. Secretary

                               The Secretary, at the direction of the Board of
Managers, shall prepare and distribute to the Board Members an agenda in advance
of each meeting and shall prepare and distribute promptly to each Board Member
written minutes of all meetings of the Board of Managers. The Secretary shall
also be responsible for preparing and distributing to the Board Members any
notices received by the LLC or otherwise called for by this Agreement to be
given by the LLC.

                               7.3.6. Vice President

                               The Board of Managers may appoint one or more
Vice Presidents of the LLC. Each Vice President shall perform such duties as the
Chief Executive Officer or the Board of Managers shall require of such Vice
President.

                               7.3.7. Assistant Secretary

                               The Board of Managers may appoint one or more
Assistant Secretaries of the LLC. Each Assistant Secretary shall perform such
duties as the Chief Executive Officer or the Board of Managers shall require of
such Assistant Secretary. The Assistant Secretaries (in the order of their
election) shall, during the absence or incapacity of the Secretary, assume and
perform all functions and duties which the Secretary might lawfully do if
present and not under any incapacity.

17

--------------------------------------------------------------------------------

                               7.3.8. Other Officers

                               The Board of Managers may appoint such other
officers and agents of the LLC as the Board of Managers shall deem necessary or
appropriate to carry out the business of the LLC upon such terms and conditions
the Board of Managers may determine. Any such officer shall hold his or her
respective office for the term specified by the Board of Managers unless earlier
removed by the Board of Managers.

                               7.3.9. Resignation

                               Any officer or agent of the LLC may resign at any
time by giving written notice to the Board of Managers or to the Chief Executive
Officer of the LLC. Any such resignation shall take effect at the time specified
therein or, if no time is specified, upon receipt thereof; and unless otherwise
specified therein, acceptance of such resignation shall not be necessary to make
it effective.

                               7.3.10. Removal; Vacancies; Transfer of Duties

                               Any officer or agent of the LLC may be removed
from office, with or without cause, by the Board of Managers at a meeting called
for that purpose. Any vacancy in the office of Chief Executive Officer or
Secretary for any reason shall be filled by a person designated by the Board of
Managers for the unexpired term of the vacant office. The Board of Managers in
its sole and absolute discretion may transfer the power and duties, in whole or
in part, of any officer to any other officer, or persons, notwithstanding the
provisions of this Agreement, except as otherwise provided by the laws of the
State of Delaware.

                               7.3.11. Compensation

                               The officers of the LLC shall be entitled to such
salary or other compensation as the Board of Managers shall determine.

                               7.3.12. Third Party Reliance

                               Third parties dealing with the LLC shall be
entitled to rely conclusively upon the power and authority of the officers of
the LLC as set forth herein.

              7.4            Fiduciary Relationship

                               No Manager shall be liable to the LLC or its
Members for monetary damages for breach of fiduciary duty as a Manager or
otherwise liable, responsible or accountable to the LLC or its Members for
monetary damages or otherwise for any acts performed, or for any failure to act;
provided, however, that this provision shall not eliminate or limit the
liability of a Manager (i) for any breach of the

18

--------------------------------------------------------------------------------

Manager’s duty of loyalty to the LLC or its Members, (ii) for acts or omissions
which involve intentional misconduct or a knowing violation of law, or (iii) for
any transaction from which the Manager received any improper personal benefit.

              7.5            Other Activities of Members or Affiliates

                               Subject to any intellectual property or other
property rights of the LLC and to protection of the confidentiality of any
information treated as confidential by the LLC, any Member or any Affiliate
thereof may have other business interests and may engage in other business
ventures of any nature or description whatsoever, whether currently existing or
hereafter created and may compete, directly or indirectly, with the business of
the LLC. No Member or Affiliate thereof shall incur any liability to the LLC as
a result of such Member’s or Affiliate’s pursuit of such other business
interests, ventures, and competitive activity, and neither the LLC nor the other
Members shall have any right to participate in such other business ventures or
to receive or share in any income or profits derived therefrom.

              7.6            Indemnification of the Managers and Officers

                               7.6.1. In accordance with Section 18-108 of the
Delaware LLC Act, the LLC shall indemnify and hold harmless any Member, Manager,
officer, or Affiliate thereof (individually, in each case, an “Indemnitee”) to
the fullest extent permitted by law from and against any and all losses, claims,
demands, costs, damages, liabilities (joint or several), expenses of any nature
(including attorneys’ fees and disbursements), judgments, fines, settlements,
and other amounts arising from any and all claims, demands, actions, suits, or
proceedings, whether civil, criminal, administrative or investigative, in which
the Indemnitee may be involved, or threatened to be involved, as a party or
otherwise, arising out of or incidental to the business or activities of or
relating to the LLC, regardless of whether the Indemnitee continues to be a
Member, Manager, an officer or Affiliate thereof at the time any such liability
or expense is paid or incurred; provided, however, that this provision shall not
eliminate or limit the liability of an Indemnitee (i) for any breach of the
Indemnitee’s duty of loyalty to the LLC or its Members, (ii) for acts or
omissions which involve intentional misconduct or a knowing violation of law, or
(iii) for any transaction from which the Indemnitee received any improper
personal benefit.

                               7.6.2. Expenses incurred by an Indemnitee in
defending any claim, demand, action, suit, or proceeding subject to this Section
7.6 shall, from time to time, upon request by the Indemnitee be advanced by the
LLC prior to the final disposition of such claim, demand, action, suit, or
proceeding upon receipt by the LLC of an undertaking by or on behalf of the
Indemnitee to repay such amount, if it shall be determined in a judicial
proceeding or a binding arbitration that such Indemnitee is not entitled to be
indemnified as authorized in this Section 7.6.

19

--------------------------------------------------------------------------------

                               7.6.3. The indemnification provided by this
Section 7.6 shall be in addition to any other rights to which an Indemnitee may
be entitled under any agreement, vote of the Members, as a matter of law or
equity, or otherwise, both as to an action in the Indemnitee’s capacity as a
Member, Manager, an officer or any Affiliate thereof, and as to an action in
another capacity, and shall continue as to an Indemnitee who has ceased to serve
in such capacity and shall inure to the benefit of the heirs, successors,
assigns, and administrators of the Indemnitee.

                               7.6.4. The LLC may purchase and maintain
insurance on behalf of the Board of Managers and such other Persons as the Board
of Managers shall determine against any liability that may be asserted against
or expense that may be incurred by such Persons in connection with offering of
interests in the LLC or the business or activities of the LLC, regardless of
whether the LLC would have the power to indemnify such Persons against such
liability under the provisions of this Agreement.

                               7.6.5. An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.6 or otherwise by
reason of the fact that the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted or not expressly prohibited by the terms of this Agreement.

                               7.6.6. The provisions of this Section 7.6 are for
the benefit of the Indemnitees, their heirs, successors, assigns and
administrators and shall not be deemed to create any rights for the benefit of
any other Persons.

              7.7            Delegation of Rights and Authority

                               Except as otherwise expressly provided in this
Agreement, neither the Board of Managers nor any Member or Manager may delegate
to any Person or Persons the rights and powers of the Board of Managers or of
such Member or Manager to manage and control the business and affairs of the
LLC.

8.           BANK ACCOUNTS; BOOKS AND RECORDS; STATEMENTS; TAXES; FISCAL YEAR

              8.1            Bank Accounts

                               All funds of the LLC shall be deposited in its
name in such checking and savings accounts, time deposits or certificates of
deposit, or other accounts at such banks as shall be designated by the Chief
Executive Officer from time to time, and the Chief Executive Officer shall
arrange for the appropriate conduct of such account or accounts.

20

--------------------------------------------------------------------------------

              8.2            Books and Records

                               The Chief Executive Officer shall keep, or cause
to be kept, accurate, full and complete books and accounts showing assets,
liabilities, income, operations, transactions and the financial condition of the
LLC. Such books and accounts shall be prepared on the accrual basis of
accounting, as determined by the Board of Managers. Any Member, or its
respective designee, shall have access thereto at any reasonable time during
regular business hours and shall have the right to copy said records at its
expense.

              8.3            Financial Statements and Information

                               8.3.1. All financial statements prepared pursuant
to this Section 8.3 shall present fairly the financial position and operating
results of the LLC and shall be prepared in accordance with generally accepted
accounting principles on the accrual basis as provided in Section 8.2 for each
Fiscal Year of the LLC during the term of this Agreement.

                               8.3.2. Within thirty (30) days after the end of
each quarterly period (the “Fiscal Quarter”) of each Fiscal Year, commencing on
the first full Fiscal Quarter after the date of this Agreement, the Chief
Executive Officer shall prepare and submit or cause to be prepared and submitted
to the Members an unaudited statement of profit and loss for the LLC for such
Fiscal Quarter and year-to-date and an unaudited balance sheet of the LLC dated
as of the end of such Fiscal Quarter, in each case prepared in accordance with
the generally accepted accounting principles consistently applied (subject to
normal year end adjustments).

                               8.3.3. Within one hundred twenty (120) days after
the end of each Fiscal Year during the term of this Agreement, the Chief
Executive Officer shall prepare and submit or cause to be prepared and submitted
to the Members (i) an audited balance sheet, together with audited statements of
profit and loss, Members’ equity and changes in financial position for the LLC
during such Fiscal Year; (ii) a report of the activities of the LLC during the
Fiscal Year; (iii) a report summarizing the fees and other remuneration paid by
the LLC for such Fiscal Year to the Board of Managers and/or officers; and (iv)
an audited statement showing any amounts distributed to the Members in respect
of such Fiscal Year.

                               8.3.4. The Chief Executive Officer shall provide
to the Members such other reports and information concerning the business and
affairs of the LLC as may be required by the Delaware LLC Act or by any other
law or regulation of any regulatory body applicable to the LLC.

21

--------------------------------------------------------------------------------

              8.4            Accounting Decisions

                               All decisions as to accounting matters, except as
specifically provided to the contrary herein, shall be made by the Board of
Managers.

              8.5            Where Maintained

                               The books, accounts and records of the LLC at all
times shall be maintained at the LLC’s principal office or such other office or
offices as the Board of Managers shall determine.

              8.6            Tax Returns

                               8.6.1. The Chief Executive Officer shall, at the
expense of the LLC, cause to be prepared and delivered to the Members, in a
timely fashion after the end of each Fiscal Year, copies of all federal and
state income tax returns for the LLC for such Fiscal Year, one copy of which
shall be timely filed with the appropriate tax authorities. Such returns shall
accurately reflect the results of operations of the LLC for such Fiscal Year.
The Board of Managers shall appoint a Member as the “tax matters partner” (as
defined in the Code) of the LLC and is authorized and required to represent the
LLC (at the expense of the LLC) in connection with all examinations of the
affairs of the LLC by any federal, state, or local tax authorities, including
any resulting administrative and judicial proceedings, and to expend funds of
the LLC for professional services and costs associated therewith.

                               8.6.2. The “tax matters partner” shall keep all
Members fully informed of the progress of any such examination, audit or other
proceeding, and any Member with a Percentage Interest of at least 10% (and any
person that was a Member with a Percentage Interest of at least 10% in the year
to which such examination, audit or other proceeding relates) shall have the
right to participate in such examination, audit or other proceeding. Each Member
and former Member agrees to cooperate with the Board of Managers and the “tax
matters partner” and to do or refrain from doing any or all things reasonably
required by the Chief Executive Officer in connection with the conduct of such
proceedings.

              8.7             Fiscal Year

                               The fiscal year of the LLC for financial,
accounting, federal, state and local income tax purposes shall initially be the
fiscal year commencing on January 1 and ending on December 31 (the “Fiscal
Year”). The Board of Managers shall have authority to change the beginning and
ending dates of the Fiscal Year if the Board of Managers, in its sole and
absolute discretion, deems such change to be necessary or appropriate to the
business of the LLC, and shall give written notice of any such change to the
Members within thirty (30) days after the occurrence thereof.

22

--------------------------------------------------------------------------------

9.           TRANSFER AND REDEMPTION OF LLC INTERESTS AND THE ADDITION,
SUBSTITUTION AND WITHDRAWAL OF MEMBERS

              9.1            Transfer of LLC Interests

                               9.1.1. The term “transfer”, when used in this
Section 9 with respect to an LLC Interest, shall include any sale, assignment,
gift, pledge, hypothecation, mortgage, exchange, or other disposition, except
that such term shall not include any pledge, mortgage, or hypothecation of or
granting of a security interest in an LLC Interest in connection with any
financing obtained on behalf of the LLC.

                               9.1.2. No LLC Interest shall be transferred, in
whole or in part, except in accordance with the terms and conditions set forth
in this Section 9. Any transfer or purported transfer of any LLC Interest not
made in accordance with this Section 9 shall be void ab initio. The Exhibits
shall be amended from time to time, as necessary, to reflect any permitted
transfers.

              9.2            Restrictions on Transfers

                               9.2.1. Any transferee of an LLC Interest shall
become a substituted Member only (i) upon the transferee agreeing to be bound by
all the terms and conditions of the Certificate and this Agreement as then in
effect and (ii) upon the approval of at least a majority of the Managers. Unless
and until a transferee is admitted as a substituted Member, the transferee shall
have no right to exercise any of the powers, rights, and privileges of a Member
hereunder. A Member who has transferred its LLC Interest shall cease to be a
Member upon transfer of the Member’s entire LLC Interest and thereafter shall
have no further powers, rights, and privileges as a Member hereunder except as
provided in Section 7.6 and Section 8.6.2.

                               9.2.2. For the purpose of Section 9.2.1, in
calculating a majority in interest of the non transferred LLC Interests, the LLC
Interests of the transferring Member shall be excluded.

                               9.2.3. The LLC, each Member, the Board of
Managers, the officers and any other person or persons having business with the
LLC need deal only with Members who are admitted as Members or as substituted
Members of the LLC, and they shall not be required to deal with any other person
by reason of transfer by a Member or by reason of the death of a Member, except
as otherwise provided in this Agreement. In the absence of the substitution (as
provided herein) of a Member for a transferring or a deceased Member, any
payment to a Member or to a Member’s executors or administrators shall acquit
the LLC and the Board of Managers of all liability to any other persons who may
be interested in such payment by reason of an assignment by, or the death of,
such Member.

23

--------------------------------------------------------------------------------

                               9.2.4. Notwithstanding the foregoing, any Member
may transfer such Member’s economic interest in such Member’s LLC Interest to a
transferee which, directly or indirectly, controls, is controlled by, or under
common control with, such Member; provided, however, such transfer shall give
the transferee only the right to receive distributions, income, gain and loss
allocable to such Member’s LLC Interest to which such Member would otherwise be
entitled.

              9.3            Rights of First Refusal

                               9.3.1. First Refusal Rights

                               Neither Encore nor Hunt (each a “Non-Abell
Holder” and collectively, the “Non-Abell Holders”) shall (during his lifetime,
in the case of Hunt) Transfer any LLC Interest now or hereafter held or acquired
by the Non-Abell Holders, respectively, to any individual or entity except upon
receipt of a bona fide third party offer (a “Third Party Offer”) and after the
Non-Abell Holder desiring to make the Transfer (the “Selling Holder”) shall
first deliver a written notice (the “Transfer Notice”) to the Abell specifying
(i) the name and address of the individual or entity making the Third Party
Offer, (ii) the Percentage Interest which the Selling Stockholder wishes to sell
(the “Offered Interest”), (iii) the cash or other purchase price offered for the
LLC Interests (the “Offer Price”), (iv) any other terms and conditions of the
Transfer and (v) a copy of the Third Party Offer. The Transfer Notice shall
constitute an irrevocable offer by the Non-Abell Holder to sell to Abell the
Offered Interest at the price and under the same terms and conditions contained
in the Transfer Notice.

                               9.3.2. Abell Rights

                               Abell shall have the right to purchase any
Percentage Interest of the Offered Interest. Within ten (10) Business Days
following its receipt of the Transfer Notice, Abell shall notify the Company and
the Selling Holder as to the Percentage Interest, if any, that Abell is electing
to purchase (each such notice being an “Acceptance”). Each Acceptance shall be
deemed to be an irrevocable commitment to purchase from the Selling Holder that
Percentage Interest of the Offered Interest which Abell has elected to purchase
pursuant to its Acceptance.

                               9.3.3. Sale by Selling Holder

                               If Abell does not deliver to the Selling Holder
an Acceptance to purchase all of the Offered Interest within the time period set
forth in Section 9.3.2, above, the Selling Holder may, within a period of one
hundred twenty (120) days from the date of the Transfer Notice, sell all, but
not less than all, of the Offered Interest to one or more Third Parties (each a
“Third Party Transferee”), for cash or other consideration substantially on the
terms specified in the Transfer Notice. Upon any such sale, the Third Party
Transferee shall fully comply with this

24

--------------------------------------------------------------------------------

Section 9 concerning the transfer of the LLC Interest. If the Selling Holder
does not complete the sale of the Offered Interest within the 120-day period,
the provisions of this Section 9.3 shall again apply, and no Transfer of LLC
Interest held by the Selling Holder shall be made otherwise than in accordance
with the terms of this Agreement.

                               9.3.4. Closing

                               The closing of purchases of Offered Interest by
Abell shall take place within 60 days after the date of the Transfer Notice at
10:00 A.M. local time at the principal offices of the Company, or at such other
date, time or place as the parties to the sale may agree (the “Closing”). At the
Closing, the Selling Holder shall sell, transfer and deliver to Abell full
right, title and interest in and to the Offered Interest so purchased, free and
clear of all liens, security interests or adverse claims of any kind and nature
(except as otherwise set forth in this Agreement and applicable securities laws)
and Abell shall deliver to the Selling Holder, in full payment of the purchase
price of the Offered Interest purchased, (a) any cash consideration for the LLC
Interest and/or (b) any non-cash consideration for the LLC Interest in person to
the Selling Holder at Closing in accordance with the Transfer Notice.

              9.4            Redemption

                               The Class B Member may, upon thirty (30) business
days’ prior written notice to the LLC at any time after the fifth anniversary of
the date of this Agreement, require the redemption of all or any portion of the
LLC Interests owned by such holder at a redemption price equal to the Class B
Member’s Capital Account.

              9.5            Right of First Offer

                               The LLC hereby grants to Abell the right, but not
the obligation, to purchase all (or any part) of New LLC Interests (as hereafter
defined) that the LLC may, from time to time, propose to sell. For purposes of
this Section 9.5, “New LLC Interests” shall mean any LLC Interest, and rights,
options or warrants to purchase such LLC Interests of any type whatsoever.

                               In the event the LLC proposed to undertake an
issuance of New LLC Interests, it shall give Abell written notice of its
intention, describing the type of New LLC Interests, the price and the general
terms upon which the LLC proposes to issue the same. Abell shall have ten (10)
days from the date of receipt of any such notice to purchase all or a portion of
its pro rata share of such New LLC Interests for the price and upon the general
terms specified in the notice by giving written notice to the LLC and stating
therein the New LLC Interests to be purchased.

25

--------------------------------------------------------------------------------

10.         DISSOLUTION AND LIQUIDATION

              10.1          Events Causing Dissolution

                               Subject to the provisions of Section 10.2 below,
the LLC shall be dissolved and its affairs wound up upon the occurrence of any
of the following events (each a “Liquidation”):

                                10.1.1.          the consent in writing to
dissolve and wind up the affairs of the LLC by a majority of the Board of
Managers (which majority shall include the Class B Member), subject to voting
provisions set forth in Section 7.1.6;

                                10.1.2.          the sale or other disposition
by the LLC of all or substantially all of the LLC Assets and the collection of
all amounts derived from any such sale or other disposition, including all
amounts payable to the LLC under any promissory notes or other evidences of
indebtedness taken by the LLC (unless the Members shall elect to distribute such
indebtedness to the Members in liquidation), and the satisfaction of contingent
liabilities of the LLC in connection with such sale or other disposition; and

                                10.1.3.          the occurrence of any other
event that, under the Delaware LLC Act, would cause the dissolution of the LLC
or that would make it unlawful for the business of the LLC to be continued.

              10.2          Right to Continue Business of LLC

                               Upon an event of Liquidation, the LLC thereafter
shall be dissolved and liquidated unless, within 90 days after the event
described in any such Sections, an election to continue the business of the LLC
shall be made in writing by the remaining Members holding a majority of the LLC
Interests held by the remaining Members; provided, however, that no such
election may be made in the case of an event described in Section 10.1.3 that
makes it unlawful for the business of the LLC to be continued. If such an
election to continue the LLC is made, then the LLC shall continue until another
event causing dissolution in accordance with this Section 10 shall occur.

              10.3          Cancellation of Certificate

                               Upon the dissolution and completion of winding up
of the LLC, the Certificate shall be canceled in accordance with the provisions
of Section 18-203 of the Delaware LLC Act, and the Board of Managers (or any
other person or entity responsible for winding up the affairs of the LLC) shall
promptly notify the Members of such dissolution.

26

--------------------------------------------------------------------------------

              10.4          Distributions Upon Liquidation

                               10.4.1.          Upon the dissolution of the LLC,
the Board of Manager (or any other person or entity responsible for winding up
the affairs of the LLC) shall proceed without any unnecessary delay to sell or
otherwise liquidate the LLC Assets and pay or make due provision for the payment
of all debts, liabilities and obligations of the LLC.

                               10.4.2.          The Board of Managers (or any
other person or entity responsible for winding up the affairs of the LLC) shall
distribute the net liquidation proceeds and any other liquid assets of the LLC
after the payment of all debts, liabilities and obligations of the LLC
(including, without limitation, all amounts owing to a Member under this
Agreement or under any agreement between the LLC and a Member entered into by
the Member other than in its capacity as a Member in the LLC), the payment of
expenses of liquidation of the LLC, and the establishment of a reasonable
reserve in an amount estimated by the Board of Managers to be sufficient to pay
any amounts reasonably anticipated to be required to be paid by the LLC, which
shall be distributed to the Members first, pro rata, in proportion to the
positive balances, if any, in their respective Capital Accounts until such
Capital Accounts are reduced to zero amounts, and, second, the remaining LLC
Assets, if any, shall be distributed to the Members, pro rata, in accordance
with their respective Percentage Interests.

              10.5          Reasonable Time for Winding Up

                               A reasonable time shall be allowed for the
orderly winding up of the business and affairs of the LLC and the liquidation of
its assets pursuant to Section 10.4 in order to minimize any losses otherwise
attendant upon such a winding up.

11.         MISCELLANEOUS PROVISIONS

              11.1.         Compliance with Delaware LLC Act

                               Each Member agrees not to take any action or fail
to take any action which, considered alone or in the aggregate with other
actions or events, would result in the termination of the LLC under the Delaware
LLC Act.

              11.2.          Additional Actions and Documents

                               Each of the Members hereby agrees to take or
cause to be taken such further actions, to execute, acknowledge, deliver and
file or cause to be executed, acknowledged, delivered and filed such further
documents and instruments, and to use best efforts to obtain such consents, as
may be necessary or as may be reasonably requested in order to fully effectuate
the purposes, terms and conditions

27

--------------------------------------------------------------------------------

of this Agreement, whether before, at or after the closing of the transactions
contemplated by this Agreement.

              11.3.         Notices

                               All notices, demands, requests or other
communications which may be or are required to be given, served, or sent by a
Member pursuant to this Agreement shall be in writing and shall be hand
delivered (including delivery by courier), mailed by first-class, registered or
certified mail, return receipt requested, postage prepaid, or transmitted by
telegram, email or facsimile transmission, addressed as set forth:

  Notice to Encore:  Encore Clean Energy, Inc.      Suite 610, 375 Water Street 
    Vancouver, BC      Canada V6B 5C6      Attention: Dan Hunter      Facsimile:
(604) 801-5575      Email: dhunter@encorecleanenergy.com          With a copy
to:  Monahan & Biagi, PLLC      701 Fifth Avenue      Suite 2800      Seattle,
WA 98104-7003      Attention: James F. Biagi, Jr.      Facsimile: (206)
587-5710      Email: JBiagi@MonahanBiagi.com          Notice to Hunt:  Robert
Hunt      23707 Redfish Lane     Pass Christian, MS 39571      Facsimile: (228)
452-0972      Email: huntband@direcway.com          Notice to Abell:  The Abell
Foundation, Inc.      Suite 2300      111 S. Calvert Street     Baltimore, MD
21202-6174      Attention: Eileen O’Rourke      Facsimile: 410-539-6579     
Email: orourke@abell.org          With copies to:  Hogan & Hartson L.L.P.     
111 South Calvert Street 

28

--------------------------------------------------------------------------------

Suite 1600
Baltimore, MD 21202-6191
Attn: Nancy D. O’Neil
Fax: (410) 539-6981
Email: ndoneil@hhlaw.com

                               Each Member may designate by notice in writing a
new address to which any notice, demand, request or communication may thereafter
be so given, served or sent. Each notice, demand, request, or communication
which shall be delivered, mailed, or transmitted in the manner described above
shall be deemed sufficiently given, served, sent, or received for all purposes
at such time as it is delivered to the addressee (with an affidavit of personal
delivery, the return receipt, the delivery receipt, or (with respect to a telex)
the answer back being deemed conclusive evidence of such delivery) or at such
time as delivery is refused by the addressee upon presentation.

              11.4          Severability

                               The invalidity of any one or more provisions
hereof or of any other agreement or instrument given pursuant to or in
connection with this Agreement shall not affect the remaining portions of this
Agreement or any such other agreement or instrument or any part thereof, all of
which are inserted conditionally on their being held valid in law; and in the
event that one or more of the provisions contained herein or therein should be
invalid, or should operate to render this Agreement or any such other agreement
or instrument invalid, this Agreement and such other agreements and instruments
shall be construed as if such invalid provisions had not been inserted.

              11.5          Survival

                               It is the express intention and agreement of the
Members that all covenants, agreements, statements, representations, warranties
and indemnities made in this Agreement shall survive the execution and delivery
of this Agreement.

              11.6          Waivers

                               Neither the waiver by the LLC or a Member of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of the LLC or a Member, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right, remedy or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights,
remedies or privileges hereunder.

29

--------------------------------------------------------------------------------

              11.7          Exercise of Rights

                               No failure or delay on the part of a Member or
the LLC in exercising any right, power or privilege hereunder and no course of
dealing between the Members or between a Member and the LLC shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly provided are cumulative and not exclusive of any other rights or
remedies which a Member or the LLC would otherwise have at law or in equity or
otherwise.

              11.8          Binding Effect

                               Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon and shall inure to the benefit
of the Members and their respective heirs, devises, executors, administrators,
legal representatives, successors, and assigns.

              11.9          Limitation on Benefits of this Agreement

                               Subject to Section 7.6 and Section 8.6.2, it is
the explicit intention of the Members that no person or entity other than the
Members and the LLC is or shall be entitled to bring any action to enforce any
provision of this Agreement against any Member or the LLC, and that the
covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, the Members (or
their respective successors and assigns as permitted hereunder), and the LLC.

              11.10         Amendment Procedure

                               Amendments to Exhibit A to reflect actions taken
pursuant to this Agreement may be made by the officers of the LLC. Any other
amendment or modification to this Agreement may be made only upon the written
consent of all Members.

              11.11         Entire Agreement

                               This Agreement (including the Addenda and
Exhibits hereto) contains the entire agreement between the Members with respect
to the matters contemplated herein, and supersedes all prior oral or written
agreements, commitments or understandings with respect to the matters provided
for herein and therein.

30

--------------------------------------------------------------------------------

              11.12        Headings

                               Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

              11.13        Governing Law

                               This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Delaware (but not
including the choice of law rules thereof).

              11.14        Execution in Counterparts

                               To facilitate execution, this Agreement may be
executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of, or on behalf of, each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts. All counterparts shall collectively
constitute a single agreement. It shall not be necessary in making proof of this
Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

31

--------------------------------------------------------------------------------

                               IN WITNESS WHEREOF, the undersigned have duly
executed this Limited Liability Company Agreement, or have caused this Limited
Liability Company Agreement to be duly executed on their behalf, as of the date
and year first hereinabove set forth.

  ENCORE CLEAN ENERGY, INC.                      By:   /signed/ Dan Hunter   
Name:  Dan Hunter    Title: Chief Executive Officer                ROBERT D.
HUNT          /signed/ Robert D. Hunt                THE ABELL FOUNDATION, INC. 
                    By: :   /signed/ Robert C. Embry, Jr.    Name:  Robert C.
Embry, Jr.    Title:  President 

32

--------------------------------------------------------------------------------

ADDENDUM I

DEFINITIONS

                               “Abell”—As defined in the recitals.

                               “Acceptance”—As defined in Section 9.3.2.

                               “Additional Manager”—As defined in the recitals.

                               “Affiliate” —When used with reference to a
specified Person, means (i) any Person that directly or indirectly through one
or more intermediaries controls or is controlled by or is under common control
with the specified Person, (ii) any Person that is an officer or Manager of,
general partner in or trustee of, or serves in a similar capacity with respect
to, the specified Person or of which the specified Person is an officer,
Manager, general partner or trustee, or with respect to which the specified
Person serves in a similar capacity, (iii) any Person for which an officer or
Manager of, general partner in or trustee of, or individual serving in a similar
capacity with respect to, the specified Person serves in any such capacity, and
(iv) any relative or spouse of the specified Person who makes his or her home
with that of the specified Person. As used in this definition of “Affiliate”,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.

                               “Agreement”—As defined in the recitals.

                               “Board of Managers”—As defined in Section 7.2.

                               “Capital Account” —The capital account
established and maintained for each Member pursuant to the Tax Allocations
Addendum in Addendum II attached hereto.

                               “Capital Contribution” —Any tangible or
intangible property (including cash) contributed to the LLC by or on behalf of a
Member. The initial Capital Contributions of the Members are set forth in
Exhibit A attached hereto, which may be amended from time to time.

                               “Class A Designated Manager”—As defined in
Section 7.1.6.

                                “Class B Designated Manager”—As defined in
Section 7.1.6.

                               “Class A Interest”—As defined in Section 7.1.1.

                               “Class B Interest”—As defined in Section 7.1.1.

33

--------------------------------------------------------------------------------

                               “Class A Member”—As defined in Section 7.1.1.

                               “Class B Member”—As defined in Section 7.1.1.

                               “Class of Members”—All of the Class A Members and
Class B Members, respectively.

                               “Certificate”—As defined in the recitals.

                               “Code” —The Internal Revenue Code of 1986, as in
effect and hereafter amended, and, unless the context otherwise requires,
applicable regulations thereunder. Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.

                               “Delaware LLC Act”—As defined in the recitals.

                               “Distributions”--As defined in Section 6.3.

                               “Encore”—As defined in the recitals.

                               “Fiscal Quarter”—As defined in Section 8.3.2.

                               “Fiscal Year”--As defined in Section 8.7.

                               “First Installment”—As defined in Section 5.1.3.

                               “Full Second Installment”—As defined in Section
5.1.3.

                               “Hunt”—As defined in the recitals.

                               “Indemnitee” —As defined in Section 7.6.1.

                               “IP Contribution”—AS defined in the recitals.

                                “LLC”—As defined in the recitals.

                               “LLC Assets” —All assets and property, whether
tangible or intangible and whether real, personal, or mixed, at any time owned
by or held for the benefit of the LLC.

                               “LLC Interest” —As to any Member, all of the
interest of that Member in the LLC, including, without limitation, such Member’s
(i) right to a distributive share of the income, gain, losses and deductions of
the LLC in accordance with this Agreement, and (ii) right to a distributive
share of LLC Assets.

                               “LLC Technology”—As defined in the recitals.

34

--------------------------------------------------------------------------------

                               “Liquidation”—As defined in Section 10.1.

                                “Manager”—As defined in Section 7.2.3.

                               “Member” —The signatories to this Agreement, or
any other Person who in the future shall execute and deliver this Agreement, or
other documents as the Members deems necessary or appropriate to evidence such
Person’s agreement to be admitted as a Member and be bound by the terms and
conditions of the Certificate and this Agreement, and be admitted to the LLC as
a new Member pursuant to the provisions hereof.

                               “Net Profit or Net Loss” —As defined in the Tax
Allocations Addendum.

                               “New LLC Interests”—As defined in Section 9.5.

                               “Non-Abell Holder” and “Non-Abell Holders”—As
defined in Section 9.3.1.

                               “Notice Period”—As defined in Section 5.1.4.

                               “Offered Interest”—As defined in Section 9.3.1.

                               “Partial Second Installment”—As defined in
Section 5.1.3.

                               “Percentage Interest” —A Member’s voting interest
in the LLC as set forth on Exhibit A.

                               “Person” —Any individual, corporation,
association, partnership, limited liability company, joint venture, trust,
estate, or other entity or organization.

                               “Reorganization Event” —The merger or
consolidation of the LLC into or with another corporation or limited liability
company, or the merger or consolidation of any other corporation with or into
the LLC, if in either case upon the completion thereof, the holders of the LLC
immediately prior to the merger or consolidation no longer hold a majority of
the outstanding LLC Interests or capital stock of the corporation or the sale,
conveyance, exchange or transfer of all or substantially all of the property or
assets of the LLC.

                               “Selling Holder”—As defined in Section 9.3.1.

                               “Tax Allocations Addendum” —The Addendum attached
to the Agreement as Addendum II and incorporated herein by reference.

                               “Third Party Offer”—As defined in Section 9.3.1.

35

--------------------------------------------------------------------------------

                               “Third Party Transferee”—As defined in Section
9.3.3.

                               “Transfer”—As defined in Section 9.1.

                               “Transfer Notice”—As defined in Section 9.3.1.

36

--------------------------------------------------------------------------------

ADDENDUM II

TAX ALLOCATIONS ADDENDUM

               1.             Purpose.

                               This Tax Allocations Addendum (the “Addendum”) is
attached to, and constitutes a part of, the Limited Liability Company Agreement
of World, Wind and Water ENERGY LLC (the “LLC”), as it may be amended from time
to time (the “Agreement”), for the purpose of setting forth the rules governing
the maintenance of the Capital Accounts required to be maintained for each
Member under the Agreement and the rules governing the allocation of the LLC’s
items of Net Income and Net Loss, other items of income, gain, loss, deduction
and credit, and taxable income, gain, loss, deduction, and credit. This Addendum
is to be construed and applied to the extent practicable in a manner consistent
with the Members’ agreement with respect to LLC distributions as set forth in
Section 6 of the Agreement.

               2.             Certain Definitions.

                               Unless otherwise provided in this Addendum, all
capitalized terms used in this Addendum shall have the meanings assigned to them
in other provisions of the Agreement. In addition, the following terms shall
have the meanings indicated:

                               “Addendum”--This Tax Allocations Addendum, as it
may be amended from time to time.

                               “Adjusted Basis”--The basis for determining gain
or loss for federal income tax purposes from the sale or other disposition of
property, as defined in section 1011 of the Code.

                               “Adjusted Capital Account Balance”--The balance
in a Member’s Capital Account after crediting to that account the Member’s
current share of minimum gain as determined in Regulations sections 1.704
-2(g)(1) and 1.704 -2(i)(5). This definition of “Adjusted Capital Account
Balance” and the provisions in Section 4 of this Addendum that contain the term
“Adjusted Capital Account Balance” are intended to take into account, in
determining a Member’s Capital Account balance prior to liquidation, such
Member’s share, if any, of future expected recapture of deductions attributable
to nonrecourse debt.

--------------------------------------------------------------------------------

                               “Carrying Value”--With respect to any asset, the
asset’s Adjusted Basis, except as follows:

                                (a)          the initial Carrying Value of any
asset contributed (or deemed contributed) to the LLC shall be such asset’s fair
market value at the time of such contribution;

                               (b)          upon adjustment of the Members’
Capital Accounts pursuant to section 3(d) of this Addendum, the Carrying Values
of all LLC assets shall be adjusted to equal their respective fair market values
at the time of such adjustment;

                                (c)          any adjustments to the Adjusted
Basis of any asset of the LLC pursuant to section 734 or 743 of the Code shall
not be taken into account in determining such asset’s Carrying Value; and

                                (d)          if the Carrying Value of any asset
has been determined pursuant to paragraph (a), (b) or (c) above, such Carrying
Value shall thereafter be adjusted in the same manner as would the asset’s
Adjusted Basis, except that depreciation, amortization or other cost recovery
deductions shall be computed based on the asset’s Carrying Value as so
determined, and not on the asset’s Adjusted Basis.

                               “Excess Deficit Balance”--The deficit balance, if
any, in a Member’s Capital Account as of the end of a Fiscal Year determined,
solely for purposes of this definition of “Excess Deficit Balance”, by crediting
the Member’s Capital Account with the amount of any deficit balance in such
Capital Account that the Member is obligated to restore or is treated as
obligated to restore pursuant to Regulations sections 1.704 -1(b)(2)(ii)(b)(3)
and 1.704 -1(b)(2)(ii)(c) or is deemed to be obligated to restore pursuant to
the penultimate sentences of Regulations sections 1.704 -2(g)(1) and 1.704
-2(i)(5) (determined after taking into account any Nonrecourse Deductions or
recapture of Nonrecourse Deductions, as provided in section 4.3(a) of this
Addendum, for such year), and by debiting the Member’s Capital Account with any
adjustment, allocation, or distribution described in paragraph (4), (5), or (6)
of Regulations section 1.704 -1(b)(2)(ii)(d). This definition of “Excess Deficit
Balance” and the provisions in section 4 of this Addendum that contain the term
“Excess Deficit Balance” are intended to deal with the theoretical but unlikely
circumstances in which Capital Accounts could, but for the inclusion of such
provisions in this Addendum, be driven negative without economic significance.

                               “Fiscal Year”--The fiscal year of the LLC under
the Agreement.

                               “Net Income” and “Net Loss”--For a period as
determined for federal income tax purposes, the taxable income or loss,
respectively, computed with the following adjustments:

--------------------------------------------------------------------------------

                               (a)          items of gain, loss and deduction
relating to LLC assets shall be computed based on the Carrying Values of the
LLC’s assets rather than upon the assets’ Adjusted Bases, and in the case of
depreciation, amortization or other cost recovery deductions, computed using the
same method and useful life used by the LLC in computing such deductions for
federal income tax purposes;

                               (b)          tax-exempt income of the LLC shall
be treated, for purposes of this definition only, as gross income;

                                (c)          expenditures of the LLC described
in section 705(a)(2)(B) of the Code or treated as such expenditures pursuant to
Regulations section 1.704 -1(b)(2)(iv)(i) shall be treated, for purposes of this
definition only, as deductible expenses; and

                               (d)          notwithstanding any other provision
of this definition, any items which are specially allocated pursuant to Section
4.3 of this Addendum shall not be taken into account in computing Net Income or
Net Loss.

                               “Nonrecourse Deduction”--A deduction of the LLC
described in Regulations sections 1.704 -2(c) and (j)(1)(ii).

                               “Regulations”--The regulations issued by the
United States Department of the Treasury under the Code as now in effect and as
they may be amended from time to time, and any successor regulations.

               3.             Maintenance of Capital Accounts.

                               (a)          The Board of Managers shall maintain
a Capital Account for each Member in accordance with the rules set forth in
Regulations sections 1.704 -1(b)(2)(iv) and 1.704 -2. Consistent with such
Regulations, the Capital Account of each Member shall be credited with:

                                               (i)          the amount of cash
and the fair market value of any property (net of liabilities secured by such
property, which liabilities are assumed or taken subject to by the LLC)
contributed to the LLC by such Member; and

                                               (ii)          all Net Income and
other specially allocated items of income and gain of the LLC allocated to such
Member pursuant to section 4 of this Addendum; and shall be debited with the sum
of:

                                               (iii)          all Net Losses and
other specially allocated items of loss or deduction of the LLC allocated to
such Member pursuant to section 4 of this Addendum; and

--------------------------------------------------------------------------------

                                               (iv)          all cash and the
fair market value of any property (net of liabilities secured by such property,
which liabilities are assumed or taken subject to by such Member) distributed by
the LLC to such Member pursuant to Section 6.3 or Section 10.4. of the
Agreement.

                               Any references in this Addendum or in the
Agreement to the Capital Account of a Member shall be deemed to refer to such
Capital Account as the same may be credited or debited from time to time as set
forth above.

                               (b)          Immediately prior to decreasing a
Member’s Capital Account to reflect any distribution of an LLC Asset to it
(other than cash) (including a deemed liquidating distribution under section 708
of the Code), all Members’ Capital Accounts shall be adjusted to reflect the
manner in which the unrealized income, gain, loss and deduction inherent in such
LLC Asset (that has not been reflected in the Capital Accounts previously) would
be allocated among the Members if there were a taxable disposition of such LLC
Asset for its fair market value (but not for less than the amount of any
nonrecourse indebtedness secured by such LLC Asset).

                               (c)          A Member shall be considered to have
only one Capital Account.

                               (d)          The Board of Managers may increase
or decrease the Capital Account balances of the Members to reflect a revaluation
of LLC Assets on the LLC’s books to the extent required or permitted by the
Regulations; provided, however, that if any adjustment to the Capital Account
balances made pursuant to this section 3(d) of this Addendum must be based on
the fair market value of the LLC Assets as determined by the Board of Managers
(provided that no LLC asset shall be valued at an amount less than any
nonrecourse indebtedness to which such LLC asset is subject on the date of
adjustment) and must reflect the manner in which the unrealized income, gain,
loss, or deduction inherent in such LLC Assets (that has not been reflected in a
Capital Account previously) would be allocated among the Members if there were a
taxable disposition of such LLC Assets for such fair market value on that date.

                               (e)          Any permitted transferee of an
interest in the LLC shall succeed to the Capital Account relating to the
interest transferred.

                               (f)          Except as otherwise provided in this
Addendum or the Agreement, whenever it is necessary to determine the Capital
Account of any Member, the Capital Account of such Member shall be determined
after giving effect to all allocations pursuant to Section 4 of this Addendum
and all actual or deemed contributions and distributions made prior to the time
as of which such determination is to be made.

--------------------------------------------------------------------------------

               4.             Allocations.

                               4.1          Net Income. Subject to Section 4.3
of this Addendum, the Net Income of the LLC, if any, for each Fiscal Year (or
portion thereof) shall be allocated as follows and in the following order of
priority:

                                               (i)          First: to the extent
of, and in proportion to, the amounts (if any) necessary to cause the Members’
Adjusted Capital Account Balances to be the same ratio to one another as the
Members’ LLC Interests are to each other; and

                                               (ii)          Second: the balance
of such Net Income (if any) shall be allocated to the Members in proportion to
their respective LLC Interests.

                               4.2          Net Loss. Subject to Section 4.3 of
this Addendum, the Net Loss of the LLC, if any, for each Fiscal Year (or portion
thereof) shall be allocated to the Members as follows and in the following order
of priority:

                                               (i)          First: to the extent
of, and in proportion to, the Members’ positive Adjusted Capital Account
Balances; and

                                               (ii)          Second: the balance
of such Net Loss (if any) shall be allocated to the Members in proportion to
their respective LLC Interests.

                               4.3          Special Allocation Rules. The
following allocation rules shall apply notwithstanding the provisions of
Sections 4.1 and 4.2 of this Addendum, and the provisions of Sections 4.1 and
4.2 of this Addendum shall be applied only after giving effect to the following
rules.

                               (a)          Nonrecourse Deductions for a Fiscal
Year shall be allocated to the Members in the same manner as Net Loss is
allocated pursuant to Section 4.2 of this Addendum. In accordance with
Regulations sections 1.704 -2(f), (g) and (j), upon the recapture (or other
reversal) of Nonrecourse Deductions, items of income or gain of the LLC shall be
allocated to the Members in proportion to the amount of such Nonrecourse
Deductions previously allocated to them pursuant to the preceding sentence (and
not previously recaptured pursuant to this sentence). With respect to a
liability (or portion thereof) of the LLC that is considered nonrecourse for
purposes of Regulations section 1.1001 -2 but with respect to which a Member
bears (or is deemed to bear) the economic risk of loss under Regulations section
1.752 -2, deductions associated with such liability (and the recapture or other
reversal of such deductions) shall be allocated in accordance with Regulations
section 1.704 -2(i) and (j).

                               (b)          For purposes of determining a
Member’s proportionate share of the “excess nonrecourse liabilities” of the LLC
within the meaning of

--------------------------------------------------------------------------------

Regulations section 1.752 -3(a)(3), the respective interests of the Members in
LLC profits shall be equal to their respective LLC Interests.

                               (c)          In the event a Member receives with
respect to a Fiscal Year an adjustment, allocation, or distribution described in
subparagraphs (4), (5), or (6) of Regulations section 1.704 -1(b)(2)(ii)(d) that
causes or increases an Excess Deficit Balance in such Member’s Capital Account,
such Member shall be specially allocated for such Fiscal Year (and, if
necessary, in subsequent Fiscal Years) items of income and gain in an amount and
manner sufficient to eliminate such Excess Deficit Balance as promptly as
possible. Items to be so allocated shall be determined and the allocations made
as provided in Regulations section 1.704 -1(b)(2)(ii)(d).

                               (d)          No Net Loss or LLC deductions for
any Fiscal Year shall be allocated to any Member to the extent such allocation
would cause or increase an Excess Deficit Balance in such Member’s Capital
Account.

                               (e)          In the event that any fees,
interest, or other amounts paid to a Member or affiliate of a Member pursuant to
the Agreement, or any agreement between the LLC and the Member or affiliate
providing for the payment of such amounts, and deducted by the LLC, whether in
reliance on sections 162, 163, 707(a), and/or 707(c) of the Code or otherwise,
on its federal income tax return for the Fiscal Year in or with respect to which
such amounts are claimed, are disallowed as deductions to the LLC and are
treated as LLC distributions, then:

                                               (i)          the Net Income or
Net Loss, as the case may be, for the Fiscal Year in or with respect to which
such deduction was claimed shall be increased or decreased, as the case may be,
by the amount of such deduction that is so disallowed and treated as an LLC
distribution; and

                                                (ii)          there shall be
allocated to the Member who received (or whose affiliate received) such
payments, prior to the allocations pursuant to Sections 4.1 and 4.2 of this
Addendum, an amount of gross income of the LLC for the Fiscal Year in or with
respect to which such claimed deduction was disallowed equal to the amount of
such deduction that is so disallowed and treated as an LLC distribution.

                               (f)          If there is a net decrease in
“partnership minimum gain” (within the meaning of Regulations section 1.704
-2(d)) for a Fiscal Year, there shall be allocated to each Member items of
income and gain for such Fiscal Year equal to that Member’s share of the net
decrease in partnership minimum gain (within the meaning of Regulations section
1.704 -2(g)(2)), subject to the exceptions set forth in Regulations section
1.704 -2(f)(2), (3) and (5). If the application of this minimum gain chargeback
requirement would cause a distortion in the economic arrangement among the
Members, the LLC shall request a waiver of the requirement pursuant to
Regulations section 1.704 -2(f)(4). This provision is intended to be a “minimum
gain

--------------------------------------------------------------------------------

chargeback” provision as described in Regulations section 1.704 -2(f) and shall
be interpreted and applied in accordance with such section.

                               (g)          If there is a net decrease in
“partner nonrecourse debt minimum gain” (within the meaning of Regulations
section 1.704 -2(i)(3)) for a Fiscal Year, then in addition to the amounts
allocated in accordance with Section 4.3(g) of this Addendum, if any, there
shall be allocated to each Member with a share of such “partner nonrecourse debt
minimum gain”(determined in accordance with Regulations section 1.704 -2(i)(5))
as of the beginning of the Fiscal Year items of income and gain for such Fiscal
Year (and, if necessary, for subsequent Fiscal Years) equal to that Member’s
share of the net decrease in partner nonrecourse debt minimum gain, subject to
the exceptions set forth in Regulations section 1.704 -2(i)(4). If the
application of this minimum gain chargeback requirement would cause a distortion
in the economic arrangement among the Members, the LLC shall request a waiver of
the requirement pursuant to Regulations sections 1.704 -2(f)(4) and 1.704
-2(i)(4). This provision is intended to be a “chargeback of partner nonrecourse
debt minimum gain” provision as described in Regulations section 1.704 -2(i)(4)
and shall be interpreted and applied in accordance with such section.

                               4.4          Tax Allocations

                               (a)          For federal income and applicable
state tax purposes, all items of taxable income, gain, loss and deduction of the
LLC shall be allocated to the Members in the same manner as are Net Income, Net
Loss and items of income, gain, loss and deduction pursuant to Sections 4.1,4.2
and 4.3 of this Addendum, and items of credit shall be allocated to the Members,
generally in the same manner as items of Net Income, Net Loss and items of
income, gain, loss and deduction, as provided in Regulations section 1.704
-1(b)(4)(ii); provided, however, that the character of any income recognized
pursuant to section 1245 or 1250 of the Code and any investment credit recapture
recognized pursuant to section 47 of the Code shall be allocated among the
Members in the same proportions as the cost recovery deductions and investment
credits giving rise to such income or recapture were allocated among such
members and their respective predecessors in interest; and provided further,
that if the Carrying Value of any LLC Asset differs from its Adjusted Basis,
then items of taxable income, gain, loss and deduction shall be allocated among
the Members in a manner that takes account of both the amount and character of
such difference and that is consistent with section 704(c) of the Code and the
Regulations thereunder and Regulations sections 1.704 -1(b)(2)(iv)(f),
(b)(2)(iv)(g) and (b)(4)(i).

--------------------------------------------------------------------------------

                               (b)          In making the tax allocations
provided for in section 4.4(a) of this Addendum, appropriate adjustments shall
be made as necessary to take into account the effects of any election pursuant
to Section 754 of the Code.

               5.             Section 754 Election

                               The Tax Matters Partner shall cause the LLC to
file an election under Section 754 of the Code to provide for an adjustment to
the Adjusted Basis of LLC Assets if requested to by a Member in connection with
the disposition of an LLC interest by that Member.

               6.             Compliance With Section 704(b)

                               The provisions in this Addendum and Agreement
pertaining to allocations and adjustments of the Capital Accounts are intended
to comply with Code Section 704(b) and the regulations thereunder. The Members
or Tax Matters Partner, whichever the case may be, shall make appropriate
modifications when needed to comply with this Code section or the Regulations
thereunder, to the extent such modifications would not result in any material
modification of the economic arrangement of the Members as reflected in the
provisions of Section 4 of this Addendum and Sections 6.3 and 10.4 of the
Agreement.

--------------------------------------------------------------------------------

EXHIBIT A

MEMBER CAPITAL CONTRIBUTION AND PERCENTAGE INTERESTS

MEMBER CAPITAL CONTRIBUTION

Member  Capital 
Contribution  Abell  $100,000 Encore  $600,000 (pursuant to the
 IP Contribution) Hunt  $300,000 (pursuant to the
IP Contribution)     TOTAL  $1,000,000 

PERCENTAGE INTERESTS OF MEMBERS

Member  Percentage of
Membership Interest
in LLC Abell  10% Encore  60% Hunt  30%     TOTAL  100%


--------------------------------------------------------------------------------

EXHIBIT B

WARRANTS TO RECEIVE
LLC INTERESTS

Warrant to purchase LLC Interests, No. WC-1, dated as of January __, 2005,
whereby The Abell Foundation, Inc., or its registered assigns, is entitled to
purchase for a period of up to three (3) years, up to 25% additional Percentage
Interest of the LLC for an exercise price of $20,000 per 1% Percentage Interest.

--------------------------------------------------------------------------------

WARRANT

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE WARRANT UNDER SUCH ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

No. WC-1  Warrant to Purchase LLC Interest (subject    to adjustment) 


WARRANT TO PURCHASE LLC INTEREST

OF

WORLD, WIND AND WATER ENERGY LLC

Void after January __, 2008

                               This certifies that, for value received, THE
ABELL FOUNDATION, INC., a Maryland corporation, or registered assigns (“Holder”)
is entitled, subject to the terms set forth below, to subscribe for and purchase
from WORLD, WIND AND WATER ENERGY LLC, a Delaware limited liability company (the
“Company”), that Percentage Interest (as defined in the Company’s Limited
Liability Company Agreement dated as of January __, 2005, as may be amended and
amended and restated from time to time (the “Operating Agreement”)) of the
Company as is set forth in Section 2 hereof, as constituted on the date hereof
(the “Warrant Issue Date”), upon surrender hereof, at the principal office of
the Company referred to below, with the subscription form attached hereto duly
executed, and simultaneous payment therefor in lawful money of the United States
or otherwise as hereinafter provided, at the Exercise Price as set forth in
Section 2 hereof. The term “Warrant” as used herein shall include this Warrant
and any warrants delivered in substitution or exchange therefor as provided
herein.

                               This Warrant is issued in connection with Holder
entering into the Operating Agreement and making an initial capital contribution
to the Company.

                               1.    Term of Warrant. Subject to the terms and
conditions set forth herein, this Warrant shall be exercisable, in whole or in
part, during the term commencing from the date hereof and ending upon 5:00 p.m.,
Eastern standard time, on the date that is three (3) years from the date hereof
(the “Exercise Period”), all subject to the terms, conditions and adjustments
herein set forth.

-1-

--------------------------------------------------------------------------------

                               2.    Percentage Interest and Exercise Price.

                               (a)    The Warrant shall be exercisable for up to
twenty-five (25) Percentage Interests of the LLC.

                               (b)    The exercise price per one (1) Percentage
Interest (the “Exercise Price”) shall be $20,000.

                               All LLC Interests (as defined in the Operating
Agreement) purchased pursuant to this Warrant shall be deemed to be Class B
Interests (as defined in the Operating Agreement).

                               3.    Exercise of Warrant.

                               (a)    The rights represented by this Warrant are
exercisable by the Holder in whole or in part, but not for less than one (1)
Percentage Interest at a time, at any time, or from time to time, during the
term hereof as described in Section 1 hereof, by the surrender of this Warrant
and the Notice of Exercise annexed hereto duly completed and executed on behalf
of the Holder, at the office of the Company (or such other office or agency of
the Company as it may designate by notice in writing to the Holder at the
address of the Holder appearing on the books of the Company), and upon payment
of the Exercise Price of the Percentage Interest to be purchased (i) in cash or
by check acceptable to the Company, (ii) by cancellation by the Holder of
indebtedness of the Company to the Holder, or (iii) by a combination of (i) and
(ii).

                               (b)    This Warrant shall be deemed to have been
exercised immediately prior to the close of business on the date of its
surrender for exercise as provided above, and the person entitled to receive the
Percentage Interest upon such exercise shall be treated for all purposes as the
holder of record of such LLC Interest as of the close of business on such date
so long as Holder has complied with the requirement to become a member of the
Company in accordance with the Operating Agreement, as necessary. As promptly as
practicable on or after such date and in any event within twenty (20) days
thereafter, the Company shall amend Exhibit A of the Operating Agreement to
reflect the purchase of the additional Percentage Interest by the Holder. In the
event that this Warrant is exercised in part, the Company at its expense will
execute and deliver a new Warrant of like tenor exercisable for the Percentage
Interest for which this Warrant may then be exercised.

                               4.    Replacement of Warrant. On receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company at its expense shall execute and deliver, in lieu of
this Warrant, a new warrant of like tenor and amount.

                               5.    Rights of Member. This Warrant shall not
entitle the Holder to any of the rights of a member of the Company.

-2-

--------------------------------------------------------------------------------

                               6.    Transfer of Warrant.

                               (a)    Warrant Register. The Company will
maintain a register (the “Warrant Register”) containing the names and addresses
of the Holder or Holders. Any Holder of this Warrant or any portion thereof may
change his address as shown on the Warrant Register by written notice to the
Company requesting such change. Any notice or written communication required or
permitted to be given to the Holder may be delivered or given by mail to such
Holder as shown on the Warrant Register and at the address shown on the Warrant
Register. Until this Warrant is transferred on the Warrant Register of the
Company, the Company may treat the Holder as shown on the Warrant Register as
the absolute owner of this Warrant for all purposes, notwithstanding any notice
to the contrary.

                               (b)    Transferability and Nonnegotiability of
Warrant. This Warrant may not be transferred or assigned in whole or in part
without compliance with all applicable federal and state securities laws by the
transferor and the transferee (including the delivery of investment
representation letters and legal opinions reasonably satisfactory to the
Company, if such are requested by the Company). Subject to the provisions of
this Warrant with respect to compliance with the Securities Act of 1933, as
amended (the “Securities Act”), title to this Warrant may be transferred by
endorsement (by the Holder executing the Assignment Form annexed hereto) and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.

                               (c)    Exchange of Warrant Upon a Transfer. On
surrender of this Warrant for exchange, properly endorsed on the Assignment Form
and subject to the provisions of this Warrant with respect to compliance with
the Securities Act and with the limitations on assignments and transfers
contained in this Section 6, the Company at its expense shall issue to or on the
order of the Holder a new warrant or warrants of like tenor, in the name of the
Holder or as the Holder (on payment by the Holder of any applicable transfer
taxes) may direct, for the Percentage Interest upon exercise hereof.

                               (d)    Compliance with Securities Laws.

                               The Holder of this Warrant, by acceptance hereof,
acknowledges that it is an “accredited investor” within the meaning of the Rule
501 of Regulation D promulgated under the Securities Act, as presently in
effect, and this Warrant and the LLC Interest to be issued upon exercise hereof
are being acquired solely for the Holder's own account and not as a nominee for
any other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any LLC Interest to be issued upon exercise
hereof except under circumstances that will not result in a violation of the
Securities Act or any state securities laws. Upon exercise of this Warrant, the
Holder shall, if requested by the Company, confirm in writing, in a form
satisfactory to the Company, that the LLC Interest so purchased are being
acquired solely for the Holder's own account and not as a nominee for any other
party, for investment, and not with a view toward distribution or resale.

-3-

--------------------------------------------------------------------------------

                               8.    Notices.

                               (a)    Whenever the Percentage Interest
purchasable hereunder shall be adjusted pursuant to Section 10 hereof, the
Company shall issue a certificate signed by its Chief Executive Officer setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated, and the
number of securities purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed (by
first-class mail, postage prepaid) to the Holder of this Warrant.

                               (b)    In case:

                               (i)    the Company shall take a record of the
holders of its LLC Interests for the purpose of entitling them to receive any
distribution, or any right to subscribe for or purchase LLC Interests of any
class or any other securities, or to receive any other right, or

                               (ii)    of any capital reorganization of the
Company, any reclassification of the LLC Interests of the Company, any
consolidation or merger of the Company with or into another corporation or other
entity, or any conveyance of all or substantially all of the assets of the
Company to another corporation, or

                               (iii)    of any voluntary dissolution,
liquidation or winding-up of the Company,

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such distribution or right, and
stating the amount and character of such distribution or right, or (B) the date
on which such reorganization, reclassification, consolidation, merger,
conveyance, dissolution, liquidation or winding-up is to take place, and the
time, if any is to be fixed, as of which the holders of record of LLC Interests
shall be entitled to exchange their LLC Interests for securities or other
property deliverable upon such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up. Such notice shall be
mailed at least fifteen (15) days prior to the date therein specified.

                               (c)    All such notices, advices and
communications shall be deemed to have been received (i) in the case of personal
delivery, on the date of such delivery and (ii) in the case of mailing, on the
third business day following the date of such mailing.

                               9.    Amendments.

                               (a)    Any term of this Warrant may be amended
with the written consent of the Company and the Holder or Holders of this
Warrant.

-4-

--------------------------------------------------------------------------------

                               (b)    No waivers of, or exceptions to, any term,
condition or provision of this Warrant, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.

                               10.    Adjustments. The number of securities
purchasable hereunder are subject to adjustment from time to time as follows:

                               10.1   Merger, Sale of Assets, etc. If at any
time while this Warrant, or any portion thereof, is outstanding and unexpired
there shall be (i) a reorganization, (ii) a merger or consolidation of the
Company with or into another corporation or other entity in which the Company is
not the surviving entity, or a reverse triangular merger in which the Company is
the surviving entity but the LLC Interests prior to the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, or (iii) a sale or transfer of the Company's properties and
assets as, or substantially as, an entirety to any other person (each, an
“Acquisition”), then, as a part of such Acquisition, lawful provision shall be
made so that the holder of this Warrant shall thereafter be entitled to receive
upon exercise of this Warrant, during the period specified herein and upon
payment of the Exercise Price then in effect, the number of securities or
property of the successor corporation or entity resulting from such Acquisition
that a holder of the LLC Interest deliverable upon exercise of this Warrant
would have been entitled to receive in such Acquisition if this Warrant had been
exercised immediately before such Acquisition, all subject to further adjustment
as provided in this Section 10. The foregoing provisions of this Section 10.1
shall similarly apply to successive Acquisitions and to the stock or securities
of any other corporation that are at the time receivable upon the exercise of
this Warrant. If the consideration payable to the holder hereof for LLC
Interests in connection with any such transaction is in a form other than cash
or marketable securities, then the value of such consideration shall be
determined in good faith by the Company's Board of Managers. In all events,
appropriate adjustment (as determined in good faith by the Company's Board of
Managers) shall be made in the application of the provisions of this Warrant
with respect to the rights and interests of the Holder after the transaction, to
the end that the provisions of this Warrant shall be applicable after that
event, as near as reasonably may be, in relation to any securities or other
property deliverable after that event upon exercise of this Warrant.

                               10.2   Reclassification, etc. If the Company, at
any time while this Warrant, or any portion thereof, remains outstanding and
unexpired by reclassification of securities or otherwise, shall change any of
the securities as to which purchase rights under this Warrant exist into the
same or a different number of securities of any other class or classes, this
Warrant shall thereafter represent the right to acquire such number and kind of
securities as would have been issuable as the result of such change with respect
to the securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 10.

                               10.3   Certificate as to Adjustments. Upon the
occurrence of each adjustment or readjustment pursuant to this Section 10, the
Company at its expense shall promptly compute

-5-

--------------------------------------------------------------------------------

such adjustment or readjustment in accordance with the terms hereof and furnish
to each Holder of this Warrant a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Company shall, upon the written request, at any time,
of any such Holder, furnish or cause to be furnished to such Holder a like
certificate setting forth: (a) such adjustments and readjustments; (b) the
Exercise Price at the time in effect; and (c) the number of securities and the
amount, if any, of other property that at the time would be received upon the
exercise of the Warrant.

                               10.4   No Impairment. The Company will not, by
any voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company, but will
at all times in good faith assist in the carrying out of all the provisions of
this Section 10 and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holders of this Warrant
against impairment.

                               11.    Miscellaneous.

                               11.1   Governing Law. This Agreement shall be
governed by and construed under the laws of the State of Delaware, without
regard to Delaware choice of law provisions.

                               11.2   Expenses; Attorneys Fees in the Event of a
Dispute. Each party to this Warrant shall bear its own expenses incurred in
connection with the negotiation, preparation, execution and consummation of this
Warrant, including the fees, expenses and disbursements of its respective legal
counsel incurred in connection herewith. In the event of any action at law, suit
in equity or arbitration proceeding in relation to this Warrant or any LLC
Interest issued or to be issued hereunder, the prevailing party or parties,
shall be paid by the other party or parties a reasonable sum for attorneys' fees
and expenses of such prevailing party or parties.

                               11.3   Saturdays, Sundays, Holidays. If the last
or appointed day for the taking of any action or the expiration of any right
required or granted herein shall be a Saturday or a Sunday or shall be a legal
holiday in the State of Delaware, then such action may be taken or such right
may be exercised on the next succeeding day that is not a legal holiday.

                               11.4   Severability of this Agreement. If any
provision of this Warrant shall be judicially determined to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

                               11.5   Heading; References. All headings used
herein are used for convenience only and shall not be used to construe or
interpret this Warrant. Except as otherwise indicated, all references herein to
Sections refer to Sections hereof.

                               11.6   Successors and Assigns. Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

-6-

--------------------------------------------------------------------------------

                               11.7   Entire Agreement. This Warrant constitutes
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof.

                               11.9   Notices, etc. All notices and other
communications required or permitted hereunder shall be effective upon receipt,
shall be in writing, and may be delivered in person, by telecopy, electronic
mail, overnight delivery service or United States mail, in which event they may
be mailed by first-class, certified or registered, postage prepaid, addressed
(a) if to Holder, at the address Holder has given to the Company for notice
purposes, or (b) if to the Company, at its address set forth on the signature
page hereto, or at such other address as the Company shall have furnished to the
Investors and each such other holder in writing.

                               IN WITNESS WHEREOF, World, Wind and Water Energy
LLC has caused this Warrant to be executed by its officers thereunto duly
authorized.

                               Dated as of January __, 2005.

  WORLD, WIND AND WATER    ENERGY LLC                      By:        Name:     
Title: 


-7-

--------------------------------------------------------------------------------

NOTICE OF EXERCISE

To: World, Wind and Water Energy LLC

                               (1) The undersigned hereby elects to purchase
__________ Percentage Interest of World, Wind and Water Energy LLC pursuant to
the terms of Section 3(a) of the attached Warrant, and tenders herewith payment
of the purchase price for such Percentage Interest in full.

                               (2) In exercising this Warrant, the undersigned
hereby confirms and acknowledges that the LLC Interests to be issued upon
exercise thereof are being acquired solely for the account of the undersigned
and not as a nominee for any other party, or for investment, and that the
undersigned will not offer, sell or otherwise dispose of any such LLC Interests
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended, or any state securities laws.

                               (3) Please amend Exhibit A to the Operating
Agreement in the name or names of the undersigned or in such other name or names
as is specified below:

    (Name)                              (Name) 


                               (4) Please issue a new Warrant for the
unexercised portion of the attached Warrant in the name of the undersigned or in
such other name as is specified below:

    (Name)                          (Date)    (Name) 


--------------------------------------------------------------------------------

ASSIGNMENT FORM

                               FOR VALUE RECEIVED, the undersigned registered
owner of this Warrant hereby sells, assigns and transfers unto the Assignee
named below all of the rights of the undersigned under the within Warrant, with
respect to the Percentage Interests set forth below:

Name of Assignee  Address  Percentage Interests                                 
   

and does hereby irrevocably constitute and appoint 
_______________________________ to make such  transfer on the books of World,
Wind and Water Energy LLC maintained for the purpose, with  full power of
substitution in the premises.

                               The undersigned also represents that, by
assignment hereof, the Assignee acknowledges that this Warrant and the LLC
Interests to be issued upon exercise hereof are being acquired for investment
and that the Assignee will not offer, sell or otherwise dispose of this Warrant
or any LLC Interests to be issued upon exercise hereof except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended, or any state securities laws. Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the LLC Interests so purchased are being acquired for investment
and not with a view toward distribution or resale.

                               Dated: __________ , 200__. 



  Signature of Holder 


--------------------------------------------------------------------------------